Citation Nr: 0637886	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-03 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The appellant had active military service from April 1967 to 
January 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).

In October 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The veteran's service medical records indicate that he was 
treated for a rash on several occasions during service.  A 
July 1968 treatment entry noted that the veteran was seen for 
a rash on the arms and legs.  The veteran reportedly had used 
ointment with no results.  The veteran was given different 
medicine to treat it.  Later, in February and March 1974, the 
veteran was treated for a complaint of a rash in the lower 
two quadrants of the back.  The rash was treated with Kenolog 
cream to treat the itching.  The January 1975 expiration of 
term of service examination is negative for skin abnormality.  

A September 2004 VA QTC examination report includes a 
diagnosis of actinic keratosis.  The examiner reported, 
however, that it could not be determined whether the present 
skin condition occurred during service because the veteran's 
service military records and claims file were not available 
for review.

Although the veteran has been afforded a VA examination, he 
has not been afforded a VA examination with an etiological 
opinion after a review of his entire claims file, as to his 
claim for service connection for a skin condition.  As 
described in more detail below, the veteran should be 
provided another dermatology examination in which the 
veteran's claims file is available for review by the 
examiner, in order to determine if any current skin disorder 
is related to the documented skin rashes during service 
and/or exposure to Agent Orange while he was stationed in the 
Republic of Vietnam.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, the 
claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective VCAA notice. 
        
Accordingly, this issue is REMANDED for the following:  

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request that the 
veteran identify any medical treatment 
records for a skin condition dated since 
the January 2005 statement of the case 
was issued.  After receiving this 
information and a fully completed release 
form including addresses, the RO should 
contact the identified medical providers 
to request copies of the veteran's 
medical records regarding treatment of 
his skin disorder. 

3.  The RO should schedule the veteran for 
a VA examination to determine the nature 
and etiology of his skin condition, 
recently diagnosed as actinic keratosis in 
a September 2004 VA QTC examination 
report.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current skin 
conditions.  Based on a review of 
historical records and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater probability) 
that any current skin condition is 
etiologically related to his active 
service, to include the documented in-
service treatment for skin rashes.  If an 
opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.

4.  Thereafter, the RO should again review 
the veteran's claim for service connection 
for a skin condition.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

